Per Curiam.
The defenses of justification are as broad as the charge. The particular items of libel which it is claimed the pleas of justification do not meet are not pleaded by innuendo, nor do they fairly appear upon a reading of the libelous matter as a whole. In our opinion, therefore, the defenses attacked should have been sustained.
It follows, therefore, that the order so far as appealed from should be reversed, with twenty dollars costs and disbursements, and the motion to strike out the complete defense in justification and the partial defense in justification denied.
Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.
Order so far as appealed from reversed, with twenty dollars costs and disbursements, and the motion to strike out the complete defense in justification and the partial defense in justification denied.